     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 1 of 10




                                            April 23, 2021



The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonatan Correa, et al.
                    20 CR 18 (RMB)

Dear Judge Berman:

        This letter and its exhibits are submitted in mitigation of sentence for Jonatan
Correa. Mr. Correa pleaded guilty to Count One of the Indictment on January 12,
2021. That count charged him with conspiring to commit copyright infringement, in
violation of 18 U.S.C. §§ 371 and 506; sentencing is scheduled for May 11, 2021.

       The Presentence Report dated April 5, 2021, in accordance with the parties’
plea agreement and Guidelines Stipulation, calculates a final offense level of 13,
carrying a presumptive imprisonment range of 12-18 months. The Probation
Department recommends 6 months’ imprisonment, to be followed by Supervised
Release conditioned upon, inter alia, 6 months’ home confinement. (See PSR, ¶¶ 37,
Addendum, p. 20.)

       For the many reasons set forth in more detail below, I believe that the Court
should grant a variance under 18 U.S.C. §3553(a) and fashion a non-incarceratory
sentence. These reasons include:

               1. The Defendant is a nonviolent first offender with a lifetime
       of gainful employment. He lives with and supports his family, including
       his wife, child and grandchild. From his beginnings as a house painter
       for his brother’s company at age 21, he now, 16 years later, owns and
       manages two companies, First Impression Painting and First
       Impression Drywall, which work on projects throughout Kansas and
    Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 2 of 10




       Missouri, and which have 32 full-time employees and dozens of other
       subcontractors, who likewise support families.

               2. His offense—unlike the vast majority of federal crimes, and
       in particular criminal copyright infringement offenses—was not
       motivated by pursuit of financial gain, and in fact Mr. Correa lost
       money committing it. As explained below, money was not the point; it
       was a hobby, verging on compulsion: to gain entry to and acceptance in
       The Scene, to be the first to copy and upload a release into a
       purportedly members-only, secretive club. To the extent the Motion
       Picture Association suffered losses of $54,000, which Mr. Correa has
       agreed are attributable to his conduct, he will make restitution in full
       immediately upon the Court’s entry of a restitution judgment.

               3. Mr. Correa’s involvement was not comparable to that of
       either of his named coconspirators, who allegedly were organizers of
       the conspiracy. The conspiracy, referred to in the Indictment is alleged
       to have begun in 2011; Mr. Correa’s infringement conduct didn’t begin
       until 2017. While he readily admits infringing acts—copying DVD and
       Blu-Ray discs and uploading the digital copies to servers controlled by
       the organizers—he did so pursuant to instructions from his superiors,
       using commercially-available equipment they told him he would need,
       software they provided, and using discs they either sent to him or discs
       they had him purchase on his own from Best Buy and internet retailers.
       He did not sell copies into the market; indeed his understanding was
       that selling his copies into the market would cause him to be banned
       from the group.

               4. Mr. Correa’s personal and family circumstances, which are
       detailed in a separate letter to the Court, as to which filing under seal is
       requested.

       The Defendant and his Offense Conduct

        Mr. Correa was born in Florida in 1984, the youngest of seven children. At 3
his mother moved with the children to Kansas City, where her brother lived, to
escape her husband’s alcoholism and abuse. (PSR ¶ 46.) His mother, a first-
generation immigrant from Colombia, struggled to find work, and Mr. Correa
collected and recycled bottles and cans to help pay for the family’s food and for his
own school lunches. Despite poverty and strife during his formative years, however,
Mr. Correa recalls a “positive upbringing and close relationship with his mother and
siblings during [early childhood],” and that his mother “always provided for the
family’s basic needs.” (PSR ¶ 47.)



                                            2
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 3 of 10




         It did not last, however; or, as Mr. Correa explained to the Probation
Department, it lasted until religion “got in the way” (PSR ¶ 48). Mr. Correa’s mother,
a devout Jehovah’s Witness, raised the family with the intense indoctrination and
isolation that that church espouses. Among other tenets, Mr. Correa was taught that
secular society was corrupt and Satanic, and he was forbidden to have social
relationships outside the church. As he matured and began to question his family’s
faith, tension grew and Mr. Correa gradually achieved pariah status within his own
family.1 He was forbidden to have everyday social interactions outside the home, and
at the same time was reproached by his own family inside it.

       As a teenager, however, he found an outlet: computers, the internet and—of
particular relevance given his present circumstances—secretly viewing all of the
movies and television shows that were forbidden at home. He scoured online sources
of TV shows and movies, spent hours in front of his screen night after night, and
gradually made anonymous acquaintances and, ultimately, a network of friends from
that world. Eventually he found an online group named Third Party DVD (“THP”)
that uploaded and made available movies and shows copied from DVDs, and after a
period during which he was just a viewer, he began working for it as a “racer,” i.e., by
spreading THP releases to other FTP servers.

        But after he graduated high school, Mr. Correa quit. And for the next eleven
plus years of his life—a period that included the 2011 inception of the conspiratorial
activity alleged in Count One—he had nothing whatever to do with the online video
world. His first job out of high school was for Comcast as a cable technician (2003-
05), and then for the next four years worked in his brother Alberto’s construction
and painting company, first as a painter, then crew leader, and eventually
superintendent. In 2009 Alberto’s company was suffering financially and shrinking its
workforce; Mr. Correa moved to Florida and went to work for his oldest brother
Julian as a house painter.2 He then started his own industrial painting business in
Florida, and by working 12 hours days throughout the year with no time off, year
after year, was eventually earning approximately $80,000 annually.

        But, believing that his potential earnings were capped as a house painter—
after all, he couldn’t work longer hours than he already was—and hoping to better his
prospects, he enrolled in early 2012 in ITT Technical Institute, to achieve an
Associates degree in science, with a concentration in Network Management. For the

1
  When his sister Ruth, two years his senior, began dating someone outside the church, she
was shunned, and when Mr. Correa took her side, he was too. (PSR ¶ 48.) Ultimately he was
disfellowshipped (i.e. expelled) from the church, and his mother announced that she no
longer considered him her son (id.). Her grudge persists to this day; for example, she refused
to attend Mr. Correa’s wedding earlier this year because of it. (PSR ¶ 49.)
2
  The move also allowed him to help his sister Ruth, who had relocated to Florida after she
had been disfellowshipped by the family. (PSR ¶ 50.)


                                              3
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 4 of 10




next two years, taking night and weekend classes in mathematics, programming,
Linux, client-server networking, IP networking, physical networking and group
theory, and so on, he displayed remarkable aptitude. He graduated in December 2013,
the valedictorian of his class.

       In 2014 he returned to Kansas to work again for his brother Alberto as a
project manager. His efforts to find a job in IT or network management succeeded
only in locating entry-level opportunities, where he would make much less money
than as a painter. So he stuck with painting. In 2017 Alberto retired, and Mr. Correa
bought the company from him, assuming an existing indebtedness of $720,000
payable in $10,000 monthly installments, a debt he is still paying off. By working
constantly he has grown the business, and today there are two companies, a painting
company and a construction company, with a combined payroll of 32 full-time
employees, dozens of subcontractors, with projects spread throughout Kansas and
Missouri.

        In 2014 Mr. Correa returned to online TV and movies. During his last
semester at ITT in late 2013, he had conversations with other students about the
availability of media on popular torrent websites like piratebay.com and
iptorrents.com.3 For the next two to three years, he began browsing those sites as a
consumer only, downloading movies and shows for his own library, and sharing them
with his family and a few friends. In late 2016, he decided to see if any of the friends
from his high school years were still around, much like an average Facebook user
might, using Internet Relay Chat (IRC), a text-based and encrypted communication
medium commonly used in discussion forums, and he eventually found a friend from
a decade before, still using the same screen name, “Silent.” Silent ultimately told Mr.
Correa that he knew someone “looking for TV,” i.e. someone looking for a supplier
of pirated TV shows. He introduced Mr. Correa to “Artist,” a member of the Sparks
release group.

        Artist told Mr. Correa that he ran the Sparks group along with several others,
all of which were groups in “The Scene.” The Scene is a collection of release groups
maintaining topsites, i.e. secret and protected FTP servers, containing thousands of
terabytes of copyrighted material. Unlike torrent sites, which anyone can access,
access to Scene servers was limited to existing members, and membership itself
required an invitation from an existing member plus lengthy vetting thereafter.
Although rapid dissemination of material among affiliate Scene servers was a given,
dissemination to torrent sites, and/or selling material, was supposedly forbidden
(though as Mr. Correa knew, material was frequently leaked). Artist said that he had
other members supplying TV content, but wanted “coverage” of other shows. Mr.
Correa was associated with the Fleet group and began recording TV shows in his

3
 Torrent sites, of which there are hundreds, are public websites where anyone can download
pirated content.


                                            4
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 5 of 10




own home, and also had access—arranged by Artist—to a TV live stream in another
member’s home; typically he recorded 4 or 5 TV shows per night, i.e., the only hours
of the day that he wasn’t painting houses or sleeping.

       In 2017 Artist switched Mr. Correa from TV to DVD and Blu-Ray, and
switched him from the Fleet group to Sparks group.4 Artist told him, step-by-step
how the process worked: the DVD or Blu-Ray disc would either be sent to him at his
home, or he could buy it himself from BestBuy, or simply order it from
www.cnl.com, an online Canadian video store.5 Commercially available software was
used to copy the material (e.g.,                                           ), encoding
software supplied by Artist was used to encode the data for uploading, and it was
then uploaded to an FTP site. Others then rapidly moved the files to affiliate sites
and announced the release.

        If this seems like an inordinate amount of effort: to make a digital copy of a
previously-released movie, then encode it and upload it to another site, so that it
would be available for download some days or weeks before it could be purchased on
Amazon for $10, Mr. Correa—in retrospect at least—would be the first to agree. He
spent hours out of every night, spent thousands of hard-earned dollars for
equipment, and mostly copied DVDs that he paid for himself. At the same time, he
went to movie theatres to see films, and he paid for subscription services like Netflix,
Amazon, HBO, and Hulu anyway. As noted already, he had no financial incentive for
any of this. Instead it was a chance to display his technical proficiency, to claim
bragging rights for being the first computer nerd among many to upload a high-
quality duplicate which met the Scene’s exacting standards,6 ultimately to garner the
acceptance and respect of his peers.

      Granted, infringement of copyrighted material causes losses even if not
motivated by financial gain, and those losses ($54,000) drive the calculation of the
Sentencing Guidelines in Mr. Correa’s case. Nevertheless this fact is relevant to the

4
  Mr. Correa assumes that the time spent on TV shows was the period necessary to establish
trust within the group, and for him to display his technical proficiency.
5
  The indictment alleges that fraudulent misrepresentations were made in obtaining the
DVDs. Mr. Correa never did that. He established an account at cnl.com by simply calling
and asking for one; the account was in his name, paid for with a credit card in his name, and
the DVDs were sent to him at his home. It is possible, of course, that certain DVDs were
“pre-release” in the sense that the DVDs had been released in Canada before the United
States, as commercial DVD release dates vary by region and according to the marketing plan
of the distributor. Nor does he know how Artist sourced the discs he had sent to Mr.
Correa’s home. In all events, he believes that all of these occurred after the theatrical release
of the movie in question.
6
  Ironically for a group that prided itself on exclusivity and secrecy, it made no secret of its
exacting standards for releases (see                                                      ) and
even published its elaborate system of rules (see                           ).


                                                5
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 6 of 10




issue the Court’s ultimate determination of sentence and its consideration of the
§3553(a) factors, the issue to which I now turn.

       Argument

        The publicity attendant to the takedown of the Sparks Group7 in September
2020 elided critical distinctions between Mr. Correa and his codefendants in terms of
their role, their motivations, the need for deterrence, and considerations of potential
disparity. Granted that copyright infringement is a chronic scourge to industry, and
that the filing of this indictment and the disabling of the Sparks Group servers were
significant events in law enforcement efforts to eradicate it, nevertheless general
deterrence is but one of many factors the Court must consider. Jonatan Correa’s
sentencing should be an individualized determination of the appropriate extent of
punishment, “a unique study in the human failings that sometimes mitigate,
sometimes magnify, the crime and punishment to ensue,” (Pepper v. United States, 131
S.Ct. 1229 (2011).

        Infringement of copyrighted material is widespread, and there are thousands
of individuals who do what Jonatan Correa did, along with millions of individuals
who consume this material on a daily basis. For a sense of the extent of it,
www.predb.org compiles a moment-by-moment list of the latest offerings, typically
approaching 15,000 items per day. There is nothing about it that commends itself to
the court. For Jonatan Correa, the offense conduct was an aberration in an otherwise
law-abiding life. He is a good, kind, humble and hard-working man. From difficult
beginnings he has fashioned a life and career he is justifiably proud of, a life that is
much broader than one would appreciate by referring solely to the period of his
offense conduct. I therefore ask the Court to fulfill its obligations as a sentencing
judge by considering the entire picture, carefully considering the information
contained in this letter, the anguished letters of Mr. Correa’s family and friends that
are attached, and the overarching goals of Section 3553: punishment, deterrence, and
rehabilitation.

               1. Role

              The Sparks Group existed for a decade and more; it persists to this
day.8 Mr. Correa’s offense conduct, on the other hand, began in 2017 and ended on
March 11, 2020, nearly six months before he was charged, when law enforcement

7
  e.g., “The alleged leaders were identified as Umar Ahmad, George Bridi and Jonatan
Correa,” Voice of America, 8/26/20 (available at https://www.voanews.com/usa/us-
charges-3-alleged-be-behind-global-video-piracy-ring).
8
  “’Pirate’ Releases Recover from Historic Drop Caused By Scene Busts,”
https://torrentfreak.com/pirate-releases-recover-from-historic-drop-caused-by-scene-busts-
210128/.

                                            6
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 7 of 10




agents executed a search warrant at his home, following which he simply disappeared
from the Scene. Unlike his codefendants, who are both alleged to be organizers of
the scheme, and who participated far longer, Mr. Correa’s participation was entirely
fungible. He was told how to perform it, provided with the necessary software, told
which DVDs to purchase and copy, and told what to do with the copies. The loss
figure alleged in the indictment, “tens of millions” (Indictment, ¶ 1, p. 2), implies that
the stipulated losses attributable to Mr. Correa’s own conduct, $54,000, represent
0.27%—or less—of the total.

               2. Motive

        As already noted, he didn’t do it for the money. This was his hobby, his
compulsion. He worked all day, spent time at home in the evenings with his wife, and
then after she went to bed, spent hours in front of the computer competing to be the
fastest to upload a copy of a DVD to an FTP server. It was, in fact, a precise
reenactment of his teenage years, sneaking onto the internet to watch movies after his
mother and siblings went to sleep.

        I do not suggest that this was some form of diminished capacity. That he
derived gratification by displaying his mastery of a technical skill to the hundreds or
thousands of identical individuals around the globe doing the same thing does not
diminish the fact that he knew it was wrong. However the fact that he didn’t do it for
money, that throughout the duration of the offense conduct—indeed throughout his
entire adult life—Mr. Correa maintained legitimate employment and met without fail
his adult obligations, is relevant at sentence because it evinces a diminished need for
the sentence to ensure specific deterrence. The Sentencing Guidelines explicitly
recognize this,9 providing for a reduction in offense level where, as here, the offense
is not committed for personal financial gain. (U.S.S.G. § 2B5.3(b)(4)).

       Mr. Correa has left this world twice. After high school, he went to work and
for more than eleven years had nothing to do with it. And after his home was
searched and computers seized in March 2020, he simply and abruptly stopped. As he
has demonstrated his ability and motivation to cease the offense conduct, and since
he does not rely on it to meet his financial obligations, there is a correspondingly
reduced need for the sentence to be severe to deter him from recidivism.

9
  Prior to 1998, it was not clear whether a copyright infringement offense committed
without financial motivation violated the law. At that time, 17 U.S.C. § 506(a) required proof
that defendant infringed a copyright willfully "and for purpose of commercial advantage of
private financial gain." Congress addressed this in December 1997, passing the No
Electronic Theft Act, and adding a provision to 17 U.S.C. 506(a) making it a crime to
infringe a copyright willfully by reproducing or distributing one or more copies of
copyrighted works worth more than $1000 — thus eliminating the requirement of proof of
commercial or financial motivation.

                                              7
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 8 of 10




               3. A Sufficient Sentence Under §3553

       Section 3553(a)(2) requires that the sentence be “sufficient, but not greater
than necessary:”

       (A) to reflect the seriousness of the offense, to promote respect for the law,
           and to provide just punishment for the offense;

       (B) to afford adequate deterrence for criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training,
            medical care, or other correctional treatment.

        A number of these are plainly inapplicable to Mr. Correa. He is not a
recidivism risk, and the sentence need not be calculated to protect the public from
further crimes at his hand. He needs no educational or vocational training, and needs
no correctional treatment.

        On the other hand, providing just punishment, reflecting the seriousness of
the offense, promoting respect for the law, and providing general deterrence to
others who might engage in criminality are, just as plainly, relevant to Mr. Correa’s
admitted misconduct. As to those, however, I believe that adopting the Probation
Department’s recommendation and sending Mr. Correa to prison for six months is
unnecessary and unwarranted. First, Mr. Correa is already facing serious punishment:
he has endured a highly-publicized arrest and prosecution, with all of the stigma that
inevitably attach to them; he will spend a period of years under Court supervision
with significant restrictions; he will lose valuable civil rights; and he faces financial
penalties of at least $54,000.10

       Mr. Correa lives with and supports his wife, his wife’s daughter and his wife’s
granddaughter. He manages every operation of his businesses, including bidding,
contract negotiation, staffing, oversight, and customer relations. The dozens of
people he employs are similarly reliant on him. To imprison him for six months as an
example to others would risk permanent damage to the careers and well-being of all


10
   Cf. All-Star Marketing Group v. Media Brands Co., Ltd, 775 F.Supp.2d 613 (S.D.N.Y. 2011),
wherein this Court, in a civil judgment for infringement, held that an additional award of
$25,000.00 was sufficient “to impress upon [Defendants] that there are consequences for
[their] misconduct and serve as a specific deterrent to Defendants and as a general deterrent
to others who might contemplate engaging in infringing behavior in the future.”

                                              8
     Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 9 of 10




of them, in effect turning a solution—a path of gainful employment, shouldering of
responsibilities, attendance to the needs of others—into a myriad of problems.

        And lastly, Mr. Correa suffers from hypertension and obstructive sleep apnea.
(PSR ¶ 55). Hypertension is the highest comorbidity factor with COVID-19 deaths.
(https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7098485/). Sleep apnea has also
been identified as a comorbidity. (https://www.ajmc.com/view/obstructive-sleep-
apnea-linked-with-higher-risk-of-covid-19-hospitalization-complications.) Numerous
district courts in this and other districts, including this Court,11 have imposed reduced
sentences or have granted Compassionate Release and ordered sentenced inmates to
be released from prison based on hypertension causing an inmate to be at high risk of
COVID-19 complications. (See, e.g., United States v. Adam Field, No. 18 Cr. 426 (JPO),
Dkt. No. 38 (S.D.N.Y. May 4, 2020) (granting release to child pornography
defendant with hypertension and “nonphysical health conditions” incarcerated at FCI
Danbury); United States v. Sawicz, No. 08-cr-287, 2020 WL 1815851 (E.D.N.Y. Apr.
10, 2020) (releasing child-pornography offender with hypertension incarcerated at
FCI Danbury); United States v. Terrell Brown, No. 16 Cr. 326 (ARR), ECF Dkt. 515
(E.D.N.Y. Apr. 25, 2020) (granting compassionate release over government’s
objection to defendant who suffered from hypertension); United States v. Alexaner
Salvagno, No. 02 Cr. 51 (LEK), ECF Dkt. 1166 (N.D.N.Y. Apr. 23, 2020) (granting
release to hypertensive defendant with 6 years left on sentence, who had
hypertension)).

         As the Court knows, Mr. Correa has recovered from COVID-19; in fact he
was arrested in this case while suffering from it. But having had COVID-19 does not
foreclose the Court from granting relief, as COVID-19 has been shown not to
prevent reinfection; and neither does it protect against variant strains. (See, e.g., United
States v. Cameron, 16 CR 212 (LAK), Mar. 25, 2021, “Cameron already has contracted
and fortunately recovered from COVID-19. Nevertheless he has a serious
comorbidity and, while cases of COVID reinfection are rare, the increasing
prevalence of highly infectious variants has created concern as to whether the prior
rarity of reinfection will continue.”) Prisons are tinderboxes for infectious disease.
Inmates cannot take precautionary measures recommended by the CDC to avoid the
virus, including social distancing, avoiding contact with infected persons, regular hand
hygiene, and sanitizing their living spaces, among other measures. Indeed, former
Attorney General Barr and the United States Congress both recognized that home
confinement for low-risk prisoners is a priority to help minimize the rate of infection
and risk from COVID-19. See, “Memorandum for Director of Bureau of Prisons:
Prioritization of Home Confinement as Appropriate in Response to COVID-19
Pandemic,” Office of Attorney General, Mar. 26, 2020 (prioritizing home

11
  United States v. Morgan, 19 CR 209 (RMB), this Court imposed a sentence less than one-half
of low end of guidelines range due in part to harsh conditions of imprisonment during
pandemic.


                                             9
    Case 1:20-cr-00018-RMB Document 33 Filed 04/23/21 Page 10 of 10




confinement and noting that “there are some at-risk inmates who are non-violent and
pose minimal likelihood of recidivism and who might be safer serving their sentences
in home confinement rather than in BOP facilities”); Coronavirus Aid, Relief, and
Economic Security (CARES) Act 2020, Pub. L. No. 116-136, 116th Cong., Title VI §
12003, pg. 634 (2020)(amending 18 U.S.C. § 3624 (c) to eliminate time limits on the
use of home confinement for the duration of the COVID-19 crisis).

       Conclusion

       For the foregoing reasons I respectfully submit that the Probation
Department’s recommendation should not be followed, and that Mr. Correa should
be sentenced to a non-custodial sentence. In the event the Court disagrees believes a
short custodial term is warranted, I ask that the Court fashion an equivalent
incarceration alternative, such as home incarceration for a period the Court deems
appropriate.

       Jonatan Correa is a stable, employed, modest, and family-oriented man, who
already is what we hope everyone who comes into the criminal justice system will
become: a law-abiding, responsible, productive individual, an individual who has
learned to put obligations and the needs of loved ones first, an individual who can
defer gratification and lead a conscious life. I ask the Court to permit that to
continue.



                                           Respectfully submitted,



                                           David Wikstrom




                                          10
